DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (WO2014117928) in view of Bauer (US PG Pub 20150136339) and Zoboski (US Patent 6394168).
Regarding claim 1, Weber teaches (figures 1-3, and 5) a curtain liner assembly comprising: a panel (2), the panel having a pair of faces (front side and back side of the panel), the panel having an upper section (1) and a lower section (2a), the upper section being arcuate defining a channel (figure 4) shaped substantially complementarily to a rod (3), the upper section being substantially rigid ( The examiner interprets “substantially rigid” as more rigid than the lower section. Paragraph 0036 teaches the material for the upper section
    PNG
    media_image1.png
    131
    425
    media_image1.png
    Greyscale
 can be stiffened, which is interpreted as relative to the lower section.), the lower section being flexible (paragraph 0027); 
    PNG
    media_image2.png
    39
    397
    media_image2.png
    Greyscale
 and a plurality of cutouts (5) extending through the upper section defining a plurality of hooks (4, figure 2) wherein a respective portion of one of the faces (the face on the back side forms the hook, see figure 3) of the panel corresponding to each hook (4) and defines a concave surface (shown in figure 4), said concave surface being flat extending across the hook-parallel to the lower section of the panel (see modified figure 3-4 below) wherein the hooks are configured for coupling to the curtain rod (3) wherein the concave surface rests on the curtain rod (figure 3) such that the lower section (2) is selectively positionable in an extended configuration (figure 5).  

    PNG
    media_image3.png
    284
    657
    media_image3.png
    Greyscale

	Weber does not teach the curtain liner assembly being for a shower, with the rod being a shower curtain rod, the lower section being impermeable to water, the cutouts extending from an edge 
	Bauer teaches (figure 15) a curtain assembly with hooks (1401) made from cutouts that extend from an edge of an upper section to a lower section (see modified figure 15 below). It would have been obvious to one of ordinary skill in the art at the time to modify Weber to incorporate the teachings of Bauer by having the cutouts extend from an edge of the upper section to the lower section. This modification would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Weber. 

    PNG
    media_image4.png
    459
    655
    media_image4.png
    Greyscale

Zoboski teaches (figure 1) a shower curtain liner assembly with a shower curtain rod (8) with the lower section being impermeable to water (this is inherently taught because shower curtains are impermeable to water), and the lower section being selectively positionable in an extended configuration wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the 
	Regarding claim 2, modified Weber teaches all the limitations found in claim 1. Weber also teaches (figure 8) the lower section (2) being rectangularly shaped.  
Regarding claim 3, modified Weber teaches all the limitations found in claim 1. Weber also teaches (figure 1) that the upper section (1) and the lower section (2) comprise plastic (paragraphs 0036 and 0027).  
Regarding claims 4-6, modified Weber teaches all aspects of the claimed invention found in claim 1. Weber also teaches (figure 5) the plurality of hook comprising from three to fifteen hooks. Modified Weber does not teach the plurality of hooks comprising from six to twelve hooks, or comprising nine hooks.
Zoboski teaches (figure 1) a plurality of hooks comprising at least nine hooks (20).
It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the plurality of hooks comprises at least nine hooks. This alteration provides the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be easily opened and closed during use, and the number of multiple hooks would prevent sagging, the specific number being determined by factors including the weight of the curtain and the length to be spanned.
Regarding claim 7, Weber teaches (figures 1-3, and 5) a curtain liner assembly comprising: a panel (2), the panel having a pair of faces (front side and back side of the panel), the panel having an upper section (1) and a lower section (2a), the upper section being arcuate defining a channel (figure 4) shaped substantially complementarily to a rod (3), the upper section being substantially rigid (The examiner interprets “substantially rigid” as more rigid than the lower section. Paragraph 0036 teaches the material for the lower section can be stiffened, which is interpreted as relative to the lower section.), the lower section being flexible (paragraph 0027); and a plurality of cutouts (5) extending through the upper section defining a plurality of hooks (4, figure 2) wherein a respective portion of one of the faces (the face on the back side forms the hook, see figure 3) of the panel corresponding to each hook (4) and defines a concave surface (shown in figure 4), said concave surface being flat extending across the hook-parallel to the lower section of the panel (see modified figure 3-4 below) wherein the hooks are configured for coupling to the curtain rod (3) wherein the concave surface rests on the curtain rod (figure 3) such that the lower section (2) is selectively positionable in an extended configuration (figure 5). 

    PNG
    media_image3.png
    284
    657
    media_image3.png
    Greyscale

	Weber does not teach the curtain liner assembly being for a shower, with the rod being a shower curtain rod, the lower section being impermeable to water, the cutouts extending from an edge of the upper section to the lower section, and wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower, and the plurality of hooks comprising from three to fifteen hooks.  
	Bauer teaches (figure 15) a curtain assembly with hooks (1401) made from cutouts that extend from an edge of an upper section to a lower section (see modified figure 15 below), and the plurality of hooks comprising 8 hooks. It would have been obvious to one of ordinary skill in the art at the time to modify Weber to incorporate the teachings of Bauer by having the cutouts extend from an edge of the upper section to the lower section, and the plurality of hooks comprising 8 hooks. The modification of the cutouts extending from an edge of an upper section to a lower section would have been obvious since it does not lead to unpredictable or unexpected results or impact the functionality of the device of Weber. The modification of the plurality of hooks comprising 8 hooks provides the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be easily opened and closed during use, and the number of multiple hooks would prevent sagging, the specific number being determined by factors including the weight of the curtain and the length to be spanned.


    PNG
    media_image4.png
    459
    655
    media_image4.png
    Greyscale

Zoboski teaches (figure 1) a shower curtain liner assembly with a shower curtain rod (8) with the lower section being impermeable to water (this is inherently taught because shower curtains are impermeable to water), and the lower section being selectively positionable in an extended configuration wherein the lower section is configured for covering an opening of a shower and a compacted configuration wherein the lower section is configured for a user entering and exiting the shower. It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the panel impermeable to water, attached to a shower rod, and so the lower section was able to be positioned to cover an opening of a shower or to allow a user to enter or exit the shower. These alterations provide the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be used as a shower curtain that can be easily opened and closed during use, while maintaining the ability of blocking water from exiting the shower area.
Regarding claims 8-9, modified Weber teaches all aspects of the invention as claimed in claim 7. Modified Weber does not teach the plurality of hooks comprising from six to twelve hooks, or comprising nine hooks.
Zoboski teaches (figure 1) a plurality of hooks comprising at least nine hooks (20).
It would have been obvious to one of ordinary skill, in the art at the time, to modify Bauer to incorporate the teachings of Zoboski, so that the plurality of hooks comprises at least nine hooks. This alteration provides the predictable and expected results of improving the functionality of the assembly by allowing the curtain to be easily opened and closed during use, and the number of multiple hooks would prevent sagging, the specific number being determined by factors including the weight of the curtain and the length to be spanned. 
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that the AFCP2.0 program has been extended thru at least 9/30/21.  Applicant is encouraged to consider an amendment further distinguishing his claimed hooks from those of the Weber reference.  An after final interview will be granted if needed to discuss specific wording that might be allowable if interested in the AFCP 2.0program.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE W MITCHELL/Supervisory Patent Examiner, Art Unit 3634                                                                                                                                                                                                        




/M.S./Examiner, Art Unit 3634